Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The baffle as claimed in claims 1 and 17, was not found in or suggested by the art, specifically, a base plate disposed in a central portion of a showerhead in an apparatus for processing a substrate; and an extension plate movably connected to a planar surface of the base plate, wherein the extension plate is configured to extend and contract radially from the base plate to change a diameter of the baffle.
The cited art in the IDS and that cited by the Examiner show the closest art. They all show baffles of a fixed size. None of the art shows a base plate disposed in a central portion of a showerhead in an apparatus for processing a substrate; and an extension plate movably connected to a planar surface of the base plate, wherein the extension plate is configured to extend and contract radially from the base plate to change a diameter of the baffle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716